Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites the limitation "the respective partitions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorenzo Dynamic Threshold Sleep Transistor Technique for High Speed and Low Leakage in CMOS Circuits Circuits Syst Signal Process (2017) 36:2654–2671.

With regards to claim 1. Lorenzo teaches a cell logic structure for a battery-indifferent or pure energy harvesting multi-mode system (as shown in Lorenzo figure 6), the cell gate structure comprising: 
a CMOS gate circuit (PUN with PDN); 
a header circuit coupled to the CMOS gate circuit and comprising first (S) and second (H1) header transistors for coupling in parallel between a supply voltage and the CMOS gate circuit (S and H1 are between power VDD and (PUN with PDN); and 
a footer circuit coupled to the CMOS gate circuit and comprising first (^S) and second (H2) footer transistors for coupling in parallel between the CMOS gate circuit and a ground voltage (^S and H2 are between ground and (PUN with PDN); 
wherein the header and footer circuits are configured for switching between different operation modes of the multi-mode system (see page 2659 para 2.6; full operational mode and sleep mode that power PUN and PDN to hold the current value), the different operation modes chosen from a range from a normal mode in which feedback (see page 2659 para 2.6; sleep mode where the feedback initiates power for PUN and PDN to hold the current value), and a leakage suppression mode in which the feedback paths are substantially or fully enabled (see page 2659 para 2.6; full operational mode with sleep off).

    PNG
    media_image1.png
    315
    313
    media_image1.png
    Greyscale


With regards to claim 2. Lorenzo discloses the cell logic structure of claim 1, and Lorenzo also teaches wherein the second header transistor comprise a NMOS transistor. Lorenzo teaches the current invention except for the first S transistor is a PMOS transistor. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that if the inverted mode control signal is supplied to the header a NMOS transistor would be utilized as in the present 

With regards to claim 3. Lorenzo discloses the cell logic structure of claim 1, and Lorenzo also teaches wherein the second footer transistor comprise a PMOS transistor. Lorenzo teaches the current invention except for the first S transistor is a NMOS transistor. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that if the non-inverted mode control signal is supplied to the footer a PMOS transistor would be utilized as in the present invention since it was known in the art that sending the non-inverted mode signal to the footer requires a PMOS transistor and if the invention would have sent the inverted signal the invention would have required a NMOS transistor, the utilization of a PMOS or NMOS transistor is based on the active state of the signal and both operate to perform the same task.

With regards to claim 4. Lorenzo discloses the cell logic structure of claim 1, and Lorenzo also teaches wherein the header and footer circuits are configured for disabling the feedback by overdriving the gates of the first header transistor and the first footer transistor (see page 2659 para 2.6; full operational mode S and ^S overdrive the header and footer).

With regards to claim 11. Lorenzo teaches a method of operating a cell logic structure for a battery-indifferent or pure energy harvesting multi-mode system (as shown in Lorenzo figure 6), the method comprising the steps of: 
controlling a header circuit (see page 2659 para 2.6) coupled to a CMOS gate circuit (PUN with PDN), the header circuit comprising first (S) and second (H1) header transistors for coupling in parallel between a supply voltage and the CMOS gate circuit (S and H1 are between power VDD and (PUN with PDN), and 
controlling a footer circuit coupled (see page 2659 para 2.6) to the CMOS gate circuit, the footer circuit comprising first (^S) and second (H2) footer transistors for coupling in parallel between the CMOS gate circuit and a ground voltage (^S and H2 are between ground and (PUN with PDN); 
such that the multi-mode system is switchable between different operation modes (see page 2659 para 2.6; full operational mode and sleep mode that power PUN and PDN to hold the current value), the different operation modes chosen from a range from a normal mode in which feedback paths from an output of the CMOS gate circuit to the gate of the second header transistor and to the gate of the second footer transistor are substantially or fully disabled for full swing in the output voltage of the CMOS gate circuit (see page 2659 para 2.6; sleep mode where the feedback initiates power for PUN and PDN to hold the current value), and a leakage suppression mode in which the feedback paths are substantially or fully enabled (see page 2659 para 2.6; full operational mode with sleep off).

With regards to claim 12. Lorenzo discloses the method of claim 11, and Lorenzo also teaches wherein the second header transistor comprise a NMOS transistor. Lorenzo teaches the current invention except for the first S transistor is a PMOS transistor. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that if the inverted mode control signal is supplied to the header a NMOS transistor would be utilized as in the present invention since it was known in the art that sending the inverted mode signal to the header requires a NMOS transistor and if the invention would have sent the non-inverted signal the invention would have required a PMOS transistor, the utilization of a PMOS or NMOS transistor is based on the active state of the signal and both operate to perform the same task.

With regards to claim 13. Lorenzo discloses the method of claim 11, and Lorenzo also teaches wherein the second footer transistor comprise a PMOS transistor. Lorenzo teaches the current invention except for the first S transistor is a NMOS transistor. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that if the non-inverted mode control signal is supplied to the footer a PMOS transistor would be utilized as in the present invention since it was known in the art that sending the non-inverted mode signal to the footer requires a PMOS transistor and if the invention would have sent the inverted signal the invention would have required a NMOS transistor, the utilization of a PMOS or NMOS transistor is based on the active state of the signal and both operate to perform the same task.

With regards to claim 14. Lorenzo discloses the method of claim 11, and Lorenzo also teaches comprising controlling the header and footer circuits for disabling the feedback by overdriving the gates of the first header transistor and the first footer transistor (see page 2659 para 2.6; full operational mode S and ^S overdrive the header and footer).


Allowable Subject Matter
Claims 5-10 and 15-20 are allowed.

With regards to claim 5. In combination with the other limitations of the claims, the cited prior arts fail to teach “one or more cell logic structures of claim 1, and further comprising: 
an energy harvesting circuit for generating power for the multi-mode system; and 
a power management circuit for switching between the different operation modes of the multi-mode system”. Claims 6 thru 10 are allowed based upon their dependency to claim 5.

With regards to claim 15. In combination with the other limitations of the claims, the cited prior arts fail to teach “executing the method of claim 11, and further comprising the steps of: 
generating power for the multi-mode system using an energy harvesting circuit; and 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Idgunji U.S. Pub 2013/0027123 – Voltage regulation to logic circuitry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057.  The examiner can normally be reached on M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURTIS R BAHR/Examiner, Art Unit 2844